111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Arnaldo CARRERA, Appellant.
No. 96-1570NE.
United States Court of Appeals, Eighth Circuit.
Submitted April 7, 1997.Filed April 15, 1997.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Arnaldo Carrera challenges the 54-month sentence imposed by the district court after Carrera pleaded guilty to possessing with intent to distribute cocaine.  Carrera also admitted that $49,402.00 was forfeitable.  Carrera's counsel filed a brief under Anders v. California, 386 U.S. 738 (1967), and Carrera filed a supplemental brief.  Contrary to Carrera's view, after the district court departs downward from the guidelines range, the extent of the district court's departure is unreviewable.  See United States v. Left Hand Bull, 901 F.2d 647, 650 (8th Cir.1990).  We decline to consider Carrera's claim of ineffective assistance of counsel on direct appeal.  See United States v. Logan, 49 F.3d 352, 361 (8th Cir.1995).  Otherwise, we conclude the arguments raised in the briefs filed by Carrera and his counsel are without merit.  Finding no other nonfriviolous issues for appeal, see Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm.  We also grant counsel's motion to withdraw.